Title: To Thomas Jefferson from William Adamson, 28 December 1801
From: Adamson, William
To: Jefferson, Thomas


          
            Esteemed friend
            Philadelphia the 28th. of Decem: 1801.
          
          Since I had the pleasure of seeing thee at Washington City, I have visitted my friend Henry Jackson, & spent a week with him at Carlisle, in this state;—I strongly recommended him to make choice of the Federal City as a place of residence, rather than the place he now lives at, where his family are not happy; & pointed out to him Scott’s House wch. thou mention’d to me:—he has agree’d to go & view it, and I wish he may purchase it, as certainly both he & his family wd. be happier there than they can possibly be amongst a set of inveterate aristocratic Hornets, with which they are now surrounded!—in this case I thought it unnecessary to send thee a Copy of Rufus Kings Letr. to him, consenting to his coming out to this Country, by wch. he was liberated from the Dungeons of an Irish Bastile, where he, with many other virtuous & respectable characters were detain’d, some for many months, & others for years, at the instance of Rufus King, as Minister from the United States at the British Court, in consequence of which, most of those worthy men, still remain immured in the cells of Irish, English, & Scotch prisons, to the amount of a considerable number:—to my friend Jackson alone he condescended to grant his plenipotentiary Licence to cross the Atlantic, & breathe the air of a free Country; & that, after he suffer’d near two years imprisonment!—this document is worth thy perusal, & he has promised me that he wd. present thee with it when he visits the City, in the original: by which thou will see that it was principle alone, not crime, that was persecuted both by the British Ministry & American Minister in Britain. & that the latter enter’d into collusion with the former in order to oppress the advocates of liberty in Ireland, & suppress the sacred flame wch. that virtuous band kindled & fan’d throughout that oppress’d & ill fated nation: and who, with a noble generosity becoming patriots, risk’d their own personal safety, extensive property (for many of them were very wealthy,) & in fine their all on earth, in order to secure for their Country that best boon of Heaven, celestial Liberty, at whose shrine many thousands of my brave & virtuous countrymen have been immolated by the Iron-hand of Lawless power: and many hundreds are now pining in Dungeons, or coerced on board of ships of war, & forced to fight against principles the most sacred to them! And ah! America, didst thou participate in this scene of iniquitous oppression, even in a remote degree, after the fond & flattering sympathies thou so pathetically express’d towards an oppress’d people in the day of thine adversity, when thou wast sore afflicted, & invited their aid & sympathy?—pardon I pray thee, worthy friend, a digression which natures feelings, true as the magnetic power, forces on me, when I contemplate my Country’s wrongs, and causes my heart to vibrate towards her as the needle to the poles.—But thanks to that providence wch. presides over the destinies of Man, there is still hope left for the oppress’d patriot of every nation, whilst this free & happy country offers him an asylum, & he may look with happy expectation to America as his adopted home:—how must his prospects brighten at the consideration that there is still left to the lover of freedom, of virtue & benignity, even one portion of the Globe possess’d of a free constitution, & that at present administer’d by it’s best friends?—in such a happy predicament it may well be call’d ‘the worlds best hope’ indeed.—Here the industrious manufacturer over loaded with taxes, saddled upon him by the profligacy & voluptuous extravagance of a corrupt government, may find relief from his burdens, & enjoy the fruits of his labor in quiet! so that I have not a doubt but that America will become a manufacturing Country much sooner than was generally expected, or than the British Agents & adherents here are willing to admit:—The chief objection is the extra price of manuel labor, but this will be found futile when put in competition with the enormous taxes of Britain, wch. now take from the manufacturer at least ½ of the product of his industry, & wch. cannot be lessen’d, if they must not be increased, even on a peace establishment!—The Cotton manufacture particularly, must soon find it’s way into this Country, where the raw material is raised in the highest perfection, & must be always lower than in Europe, where it cannot be raised; besides that the perfection to wch. machinery is brought in that business, supercedes in a considerable degree, the necessity of much manuel aid in the first processes, & so far puts the American Manufactures on a footing with those of the Countries where labor can be had the cheapest.—Then the consideration is, what part of the united states would be most eligible for the establishment of such an undertaking?—my own opinion is that the City of Washington wd. be as eligible as any other place, from the facility of conveying goods to distant markets from thence, as well as it’s central situation; it’s vicinity to a plentiful supply of fuel, & the certainty that it’s growing population & consequence will excite abundance of the necessaries of life to flow into it’s market from the surrounding Country: with other considerations, amongst wch. the convenience of Water for machinery and other purposes, is not the smallest!—I am led to these reflections from a wish I have to invite out to this Country a particular friend of mine who resides in Dublin, & who has acquired some property in the Cotton business, & is conversant in the Linen also; but who abominates the Tyrannical Government under wch. he lives, & pants for the enjoyment of a happier system—such Men, with their property, their talents & their industry, must be an advantage to this Country to fix their abode in it, & I doubt not will be countenanced by the present enlighten’d & Philantropic administration; but before I undertake to recommend such a step to my friend (wch. if he shd. adopt, I am sure wd. be follow’d by many others,) I feel desirous of being informd by persons better acquainted with the local circumstances of this Country than myself, as to the probable success of such an undertaking, & shd. be much obliged to thee for the communication of thy sentiments hereon, & any information thou canst render me on the subject.—To one matter more I crave thy indulgent attention—There are a Lady & Gentleman of my acquaintance now in this Country, who quitted Ireland a few months ago on account of the troubles there; & not finding themselves possess’d of a competency to support them here, they design to open a female boarding school; for which the Lady’s talents & accomplishments are well calculated, having received the most liberal education that the best female seminaries in Dublin could afford, & besides her literary acquirements, being a perfect mistress of music.—she has been educated according to the most improved modern system, wch. besides the sphere of female tuition formerly in use, embraces a knowledge of Geography, with the use of the Globes & Maps: History, Chronology, Belles-Letters, Drawing &c:—her husband is an excellent Pensman, Arithmetician &c.—Such a couple could not fail to become useful to themselves & the public, if properly encouraged—the Lady inclines much to settle in Washington City, but being an entire stranger to the Southward, she is loth to undertake it without the sanction of some person of respectability, who wd. recommend her to public notice—I feel the more freedom in communicating this case to thee, as my solicitation on the behalf of my frd: Robinson late of Dublin College, & thy consequent recommendation of him to thy friends in Virginia, some two years ago, resulted in the happiest consequences to him, and the most satisfactory to that generous people.—Thy advice & sanction on the present occasion, might be productive of still more beneficial effects!!—I cannot allow myself to conclude without imploring Heaven to increase thy happiness, as thou art endeavouring to increase that of others; & especially for thy benevolent recommendation to the humane consideration of Congress, of the case of Unfortunate emigrants who seek an asylum from political persecution in this favor’d Land, & are denied a birth right or inheritance in it!—I trust that the wisdom of that body will induce it also to consider the case of those Aliens who had nearly compleated the residence required by the Law (as it stood when they arrived,) for being enfranchized, but were not exempted from the operation of the 14 years act.—I am with much consideration & regard
          Thy respectful friend
          
            Wm Adamson
          
         